

116 HR 8034 IH: Veterans Infertility Treatment Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8034IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide coverage for infertility treatment and standard fertility preservation services, and for other purposes.1.Short titleThis Act may be cited as the Veterans Infertility Treatment Act of 2020. 2.Infertility treatments for veterans(a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1720J.Infertility treatment and standard fertility preservation services(a)Treatment and services(1)In furnishing medical services under this chapter, the Secretary shall furnish infertility treatments (including through the use of assisted reproductive technology), standard fertility preservation services, or both, to a covered veteran or a spouse, partner, or gestational surrogate of a covered veteran, if the veteran and the spouse, partner, or gestational surrogate of the veteran, as applicable, apply jointly for such treatments or services, or both, through a process prescribed by the Secretary.(2)In the case of in vitro fertilization treatment furnished under paragraph (1), the Secretary may furnish not more than three completed cycles that result in live birth or six attempted cycles of in vitro fertilization, whichever occurs first, to an individual under such paragraph.(b)Rule of constructionNothing in this section shall be construed to require the Secretary—(1)to find or certify a gestational surrogate for a covered veteran or to connect a gestational surrogate with a covered veteran; or(2)to furnish maternity care to a covered veteran or spouse, partner, or gestational surrogate of a covered veteran, in addition to what is otherwise required by section 1786 of this title or other provisions of law.(c)DefinitionsIn this section:(1)The term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are handled when clinically appropriate.(2)The term covered veteran means a veteran who—(A)has infertility; and(B)is enrolled in the system of annual patient enrollment established under section 1705(a) of this title.(3)The term infertility—(A)means a disease or condition characterized by—(i)the failure to conceive a pregnancy or to carry a pregnancy to live birth after one year of regular, unprotected sexual intercourse; or(ii)the inability of a person to reproduce either as an individual or with the partner of the individual; and(B)includes instances in which a person is at risk of being described in clauses (i) or (ii) of subparagraph (A), as determined by a licensed physician based on—(i)the medical, sexual, and reproductive history, age, physical findings, or diagnostic testing, or a combination thereof, of the person; or(ii)any planned medication therapy, surgery, radiation, chemotherapy, or other medical treatment.(4)The term partner, with respect to a veteran, means an individual selected by the veteran who agrees to share with the veteran the parental responsibilities with respect to any child born as a result of the use of any infertility treatment under this section..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1720I the following new item:1720J. Infertility treatment and standard fertility preservation services..3.Adoption assistance for severely wounded veterans(a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1789.Adoption assistance(a)In generalThe Secretary may pay an amount, not to exceed the limitation amount, to assist a covered veteran in the adoption of one or more children.(b)Limitation amountFor purposes of this section, the limitation amount is the amount equal to the cost the Department would incur by paying the expenses of three adoptions by covered veterans, as determined by the Secretary.(c)Covered veteran definedIn this section, the term covered veteran has the meaning given that term in section 1720J of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1788 the following new item:1789. Adoption assistance..4.Annual report on infertility treatment furnished by Department of Veterans Affairs(a)ReportThe Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives reports on the infertility treatment furnished by the Department of Veterans Affairs during the year preceding the submission of the report. The Secretary shall submit such reports as follows:(1)An initial report by not later than one year after the date of the enactment of this Act.(2)A second report by not later than November 11, 2022.(3)Annual reports beginning in 2023.(b)ElementsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:(1)The number of veterans who received infertility treatment furnished by the Department of Veterans Affairs, disaggregated by era of military service of such veterans.(2)The number of spouses, partners, and gestational surrogates of veterans who received infertility treatment furnished by the Department.(3)The cost to the Department of furnishing infertility treatment, disaggregated by cost of services and administration.(4)The average cost to the Department per recipient of infertility treatment.(5)In cases in which the Department furnished infertility treatment through the use of assisted reproductive technology, the average number of cycles per person furnished, disaggregated by type of treatment.(6)A description of how infertility treatment services of the Department are coordinated with similar services of the Department of Defense and the Indian Health Service, respectively.(c)DefinitionsIn this section, the terms assisted reproductive technology, infertility treatment, and partner have the meanings given those terms in sections 1701 and 1720J of title 38, United States Code, respectively, as amended by this Act.5.Regulations on furnishing of infertility treatment and adoption assistance by Department of Veterans Affairs(a)RegulationsNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations—(1)to carry out section 1720J of title 38, United States Code, as added by section 2; and(2)to carry out section 1789 of such title, as added by section 3.(b)Interim policiesDuring the period beginning 180 days after the date of the enactment of this Act and the date on which the regulations are prescribed under subsection (a), the Secretary shall ensure that fertility counseling and treatment furnished pursuant to section 235 of the Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2020 (division F of Public Law 116–94) or other provisions of law administered by the Secretary include the following elements:(1)The Secretary may furnish such counseling and treatment to the partner of a veteran covered by such provision without regard to whether the partner and veteran are married.(2)The Secretary may furnish such counseling and treatment using donated gametes or embryos.(c)Partner definedIn this section, the term partner has the meaning given that term in section 1720J of title 38, United States Code, as added by section 2.6.Facilitation of reproduction and infertility research(a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:7330D.Facilitation of reproduction and infertility research(a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and the Secretary of Health and Human Services to improve the ability of the Department of Veterans Affairs to meet the long-term reproductive health care needs of veterans who have infertility conditions that affect the veterans' ability to reproduce.(b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section that may be useful for other activities of the Veterans Health Administration is disseminated throughout the Veterans Health Administration..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330C the following new item:7330D. Facilitation of reproduction and infertility research..(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the research activities conducted by the Secretary under section 7330D of title 38, United States Code, as added by subsection (a).